DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 9 is cancelled.
Claims 1-8 and 10-22 are allowed.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 07/06/2022, with respect to claims 1, 11 and 16 have been fully considered and are persuasive in view of new amendments to the claims. The rejections of claims 1, 11 and 16 have been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts teaches all the limitations of claim 1 as currently amended. For instance, the closest prior art, Korbler et al (US PUB 20130167881) directed to similar subject matter of the claimed invention, teaches a vibration module, comprising: a piezoelectric composite layer, including: a plurality of piezoelectric portions each having a piezoelectric characteristic, and a flexible portion between the plurality of piezoelectric portions, wherein the plurality of piezoelectric portions is spaced apart from one another along a first direction.
However, Korbler taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 1 as currently amended: wherein at least two of the plurality of piezoelectric portions have different lengths along a second direction crossing to the first direction, and wherein the flexible portion comprises: a dummy pattern configured to surround at least one of one side and the other side of each of the plurality of piezoelectric portions; and a plurality of flexible patterns configured to extend between the plurality of piezoelectric portions from the dummy pattern.

Claims 11 and 16 are allowed for the same reason as claim 1, because they recite similarly allowable limitations as highlighted above in claim 1. 

Claims 2-8, 10, 12-15, and 17-22 are allowed based on their respective dependency from one of claims 1, 11 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.